915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Deborah S. BROTHERTON, Individually and on behalf of thosemembers of the Class herein, Deborah S. Brotherton,Individually and as Administratrix of the Estate of StevenBrotherton, Deborah S. Brotherton, By and on behalf of herminor children, and as Next Friend of Brent Brotherton,Carrie Brotherton and Melissa Brotherton, John ParnellStephens, Executor of the Estate of Polly Stephens, AnitaJane Albus;  Gary Martin Stephens, Ruth Gaynell Heisler,Jimmie Roland Stephens, Plaintiffs-Appellants,v.Frank P. CLEVELAND, M.D., Individually and in his capacityas Coroner for Hamilton County, Ohio, Cincinnati Eye Bankfor Sight Restoration, Inc., Bethesda, Inc., d/b/a BethesdaNorth Hospital, Eye Bank Association of America, Defendants-Appellees.
No. 90-3702.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal the dismissal of their civil rights action brought under 42 U.S.C. Sec. 1983 and pendent state claims.  The district court entered its order of dismissal on July 6, 1990.  On July 18, 1990, the plaintiffs filed a motion to alter or amend that judgment.  While that motion was pending, the plaintiffs filed a notice of appeal.  An order to show cause why this appeal should not be dismissed as premature was entered on September 4, 1990.  The plaintiffs have filed a response and supplemental response.  They assert that the defendants have challenged the timeliness of their motion to alter or amend in pleadings in the district court.


2
A notice of appeal filed prior to the disposition of a timely motion to alter or amend shall have no effect.  Fed.R.App.P. 4(a)(4);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time for appeal following disposition of the motion.  Id.  To be considered timely, a motion to alter or amend must be served not later than ten days after entry of judgment.  Fed.R.Civ.P. 59(e).  In calculating timeliness of the motion, the provisions of Fed.R.Civ.P. 6 apply.  Rule 6(a) provides that when the period of time prescribed is less than 11 days, intermediate Saturdays, Sundays, and legal holidays shall be excluded.  By application of that rule, the motion to alter or amend was made within ten days of the entry of judgment.


3
It is therefore ORDERED that this appeal is dismissed for lack of jurisdiction, without prejudice to the right to perfect a timely appeal following disposition of the motion to alter or amend.  Rule 9(b)(1), Local Rules of the Sixth Circuit.